 186 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 ManorC
are of Kingston PA, LLC 
and
 Laborers I
n-ternational Union of North America Local 1310.  
Case 04
ŒCAŒ129388
 August 
11, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
SCHIFFER
 This is a refusal
-to-bargain case in which the R
e-spondent is contesting the Union
™s certification as ba
r-gaining representative in the underlying representation 
proceeding.  Pursuant to a charge filed by Laborers I
n-ternational Union of North A
merica Local 1310 (the U
n-ion) on May 27, 2014, the General Counsel issued the 

complaint on June 3, 2014, alleging that the Respondent 
has violated Section 8(a)(5) and (1) of the Act by refu
s-
ing the Union
™s request to recognize and bargain follo
w-ing the U
nion™s certification in Case 04
ŒRCŒ109516.  
(Official notice is taken of the ﬁrecordﬂ in the represent
a-tion proceeding as defined in the Board™s Rules and 

Regulations, Sections 102.68 and 102.69(g).  
Frontier 
Hotel
, 265 NLRB 343 (1982).)  The Respondent file
d an 
answer, admitting in part and denying in part the alleg
a-tions in the complaint, and asserting affirmative defen
s-
es.
 On June 16, 2014, the General Counsel filed a Motion 
for Summary Judgment and Memorandum in Support of 
Motion.  On June 17, 2014, the B
oard issued an order 
transferring the proceeding to the Board and a Notice to 
Show Cause why the motion should not be granted.  The 
Respondent filed a response.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 Ruling on Motion for Summary Judgment
 The Respondent admits its refusal to bargain but co
n-tests the validity of the certification on the basis of its 

objections to conduct alleged to have affected the results 
of the election in the representati
on proceeding.
 All representation issues raised by the Respondent 
were or could have been litigated in the prior represent
a-tion proceeding.
1  The Respondent does not offer to a
d-1 In its 
response to Notice to Show Cause, the Respondent argues for 
the first time that the Board lacked a quorum at the time it approved the 
appointment of Dennis Walsh as Regional Director for
 Region 4 on 
March 10, 2013.  
See
 NLRB v. Noel Canning
, 134 S.Ct. 2550 (2014).  
The Respondent further argues that the appointment of Regional Dire
c-tor Walsh was 
ﬁnull and void,
ﬂ and that the Board
™s subsequent certif
i-cation of the Union is 
ﬁfatally 
tainted and cannot stand.
ﬂ   The Respondent offers no justification for its failure to make these 
arguments in a timely fashion in the underlying representation procee
d-
ing.  Indeed, the Respondent not only failed to raise a timely challenge 
to the authorit
y of the Regional Director, it entered into a Stipulated 
duce at a hearing any newly discovered and previously 
unavailable evidence, nor
 does it allege any special ci
r-cumstances that would require the Board to reexamine 
the decision made in the representation proceeding.  We 
therefore find that the Respondent has not raised any 

representation issue that is properly litigable in this u
n-fair
 labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941). 
 Accordingly, we grant the Motion for Summary Jud
g-ment.
2 On the entire record, the Board makes the following
 FINDINGS O
F FACT
 I.  JURISDICTION
 At all material ti
mes, the Respondent, a Delaware li
m-ited liability company, has been providing skilled nursing 
and rehabilitation services at its facility at 200 Second 
Avenue, Kingston, Pennsylvania (the Center).  
 During the 12
-month period preceding issuance of the 
comp
laint, the Respondent received gross revenues in 
excess of $100,000 and purchased and received at the 
Center goods valued in excess of $50,000 directly from 
points outside the Commonwealth of Pennsylvania. 
 We find that the Respondent is an employer engage
d in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and is a health care institution within the 
meaning of Section 2(14) of the Act, and that the Union, 
Laborers International Union of North America Local 
1310, is a labor organization
 within the meaning of Se
c-tion 2(5) of the Act.
 Election Agreement in which it waived the right to a hearing and e
x-
pressly agreed to the conduct of a secret
-ballot election.  Under these 
circumstances, we reject the Respondent
™s arguments as untim
ely, and 
we find that the Respondent is estopped from attacking the propriety of 
an election to which it has expressly agreed.  
 Finally, even assuming that the Respondent
™s challenge to the R
e-gional Director
™s authority was not otherwise barred, the Respo
ndent
™s argument is without merit.  In this regard, on July 18, 2014, in an abu
n-
dance of caution and with a full complement of five Members, the 
Board ratified 
nunc pro tunc
 and expressly authorized the selection of 
Dennis Walsh as Regional Director of Reg
ion 4.  In a further abu
n-
dance of caution, on July 30, 2014, Regional Director Walsh affirmed 
and ratified any and all actions taken by him or on his behalf during the 
period of March 10, 2013
, to July 18, 2014. 
 2 The Respondent
™s requests that the compla
int be dismissed and a 
new election be directed are therefore denied.
 Member Johnson notes that he dissented from the majority
™s dec
i-sion to reverse the hearing officer and to dismiss all objections in the 
underlying case.  
ManorCare of Kingston PA
, LLC,
 360 NLRB 
719, 
720
 fn.
 4 (2014).  However, he agrees that the Respondent has not 
raised any issue that is properly litigable in this current proceeding.
 361 NLRB No. 17
                                                                                                                                 MANORCARE OF KINGSTO
N, PA 187 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Certification
 Following the representation election held on Septe
m-ber 6, 2013, the Union was certified on April 29, 2014, 
as the exclusive collective
-bargaining 
representative of 
the employees in the following appropriate unit:
 INCLUDED:  All full
-time and regular part
-time 
CNAs employed by the Employer at its 200 Second 

Avenue, Kingston, Pennsylvania facility.
 EXCLUDED:  All other employees, LPNs, RNs, 

maintenanc
e employees, office clerical employees, 
guards and supervisors as defined in the Act.
3 The Union continues to be the exclusive collective
-bargaining representative of the unit employees under 
Section 9(a) of the Act.
 B.  Refusal to Bargain
 At all material 
times, Linda Tierson held the position 
of 
interim 
administrator of the Respondent, and has been 
a supervisor of the Respondent within the meaning of 
Section 2(11) of the Act and an agent of the Respondent 
within the meaning of Section 2(13) of the Act.
 By 
letter dated May 15, 2014, the Union requested that 
the Respondent recognize and bargain with it as the e
x-clusive collective
-bargaining representative of the unit.  
Since May 16, 2014, the Respondent has failed and r
e-fused to recognize and bargain with the
 Union 
as the 
exclusive collective
-bargaining representative of the unit.  
We find that this failure and refusal constitutes an unla
w-ful failure and refusal to recognize and bargain with the 

Union in violation of Section 8(a)(5) and (1) of the Act.
 CONCLUS
ION O
F LAW By failing and refusing since May 16, 2014, to reco
g-nize and bargain with the Union as the exclusive colle
c-tive
-bargaining representative of employees in the a
p-propriate unit, the Respondent has engaged in unfair l
a-bor practices affecting commer
ce within the meaning of 
Section 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act. 
 REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 

desist, to recognize and bargain on request with 
the U
n-ion and, if an understanding is reached, to embody the 
understanding in a signed agreement.  
 3  For purposes of eligibility in the September 6 election, 
ﬁregular 
part
-time
ﬂ included employees who wo
rked an average of 4 hours per 
week during the 13
-weeks preceding July 23, 2013. 
 To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by law, we shall construe the initial peri
od of the certif
i-cation as beginning the date the Respondent begins to 

bargain in good faith with the Union.  
Mar
-Jac Poultry 
Co., 136 NLRB 785 (1962); accord 
Burnett Construction 
Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 
(10th Cir. 1965); 
Lamar H
otel
, 140 NLRB 226, 229 
(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 
379 U.S. 817 (1964). 
 ORDER
 The National Labor Relations Board orders that the 
Respondent, ManorCare at Kingston PA, LLC, Kingston, 
Pennsylvania, its officers, agents, success
ors, and a
s-
signs, shall
 1.  Cease and desist from
 (a)  Failing and refusing to recognize and bargain with 
Laborers International Union of North America Local 
1310 as the exclusive collective
-bargaining represent
a-tive of the employees in the bargaining unit
. (b)  In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) 
 On request, bargain with the Union as the excl
u-sive collective
-bargaining representative of the emplo
y-ees in the following appropriate unit on terms and cond
i-
tions of employment and, if an understanding is reached, 

embody the understanding in a signed agr
eement:
 INCLUDED:  All full
-time and regular part
-time 
CNAs employed by the Employer at its 200 Second 
Avenue, Kingston, Pennsylvania facility.
 EXCLUDED: All other employees, LPNs, RNs, 
maintenance employees, office clerical employees, 
guards and superviso
rs as defined in the Act.
 (b)  Within 14 days after service by the Region, post at 
its facility in Kingston, Pennsylvania, copies of the a
t-tached notice marked 
ﬁAppendix.
ﬂ4  Copies of the notice, 
on forms provided by the Regional Director for Region 

4, aft
er being signed by the Respondent's authorized re
p-resentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places, 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical 
posting of paper 
4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall r
ead 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 188 notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 

and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  

Reasonable ste
ps shall be taken by the Respondent to 

ensure that the notices are not altered, defaced, or co
v-ered by any other material.  In the event that, during the 

pendency of these proceedings, the Respondent has gone 

out of business or closed the facility involved
 in these 
proceedings, the Respondent shall duplicate and mail, at 

its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since May 16, 2014.
 (c)  Within 21 days after service by the Regio
n, file 
with the Regional Director for Region 4 a sworn certif
i-cation of a responsible official on a form provided by the 

Region attesting to the steps that the Respondent has 
taken to comply.
 APPENDIX
 NOTICE TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 

this notice.
 FEDERAL LAW GIVES YOU THE RIGHT TO
 Form, join, or assist a uni
on Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to recognize and bargain 
with Laborers 
International Union of North America 
Local 1310 as the exclusive collective
-bargaining repr
e-sentative of the employees in the bargaining unit.  
 WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights
 listed above.
 WE WILL
, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the fo
l-lowing bargaining unit:
  INCLUDED:  All full
-time and regular part
-time 
CNAs empl
oyed by us at our 200 Second Avenue, 
Kingston, Pennsylvania facility.
 EXCLUDED: All other employees, LPNs, RNs, 
maintenance employees, office clerical employees, 
guards and supervisors as defined in the Act.
 MANOR
CARE OF 
KINGSTON 
PA   The Board™s decision 
can be found at 

http://www.nlrb.gov/case/04
ŒCAŒ129388 or by using the 
QR code below.  Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor R
e-lations Board, 1
099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.    